NUMBER 13-13-00422-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG

            FOR THE BEST INTEREST AND PROTECTION OF C.G.


                            On appeal from the Probate Court
                               of Hidalgo County, Texas.


                               MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Benavides, and Longoria
            Memorandum Opinion by Justice Benavides
      In this commitment case, appellant C.G.1 contends that there was no evidence to

support her order of commitment to Rio Grande State Center, or, in the alternative, that

there was legally and factually insufficient evidence. We affirm.




      1   To protect appellant’s identity and medical privacy, we use only her initials.
                                     I. BACKGROUND

       On June 26, 2013, the Hidalgo County District Attorney’s Office filed a Motion for

an Order of Protective Custody for C.G. An Application for Temporary Commitment for

Mental Illness was also filed that day. The application was accompanied by a sworn

affidavit from a local hospital representative, Zifa Guerrero. In her affidavit, Guerrero

testified that C.G. “had been wandering in traffic[,] causing traffic backups” and “was

almost hit by a vehicle.” The owner of the vehicle apparently stopped and called local

police to report C.G.’s behavior. Police arrived and took C.G. to the hospital for a medical

evaluation. Guerrero also testified that C.G. had “been diagnosed with schizophrenia”

and was “currently refusing medication.” Guerrero further testified that C.G.’s “mental

condition is deteriorating to the point [where] she is a danger to herself and others.” The

trial court granted the motion.

       On July 1, 2013, the trial court held a probable cause hearing to determine whether

C.G. presented a substantial risk of harm to herself such that she should remain in the

hospital pending the hearing on the application for court-ordered mental health services.

The court found probable cause and, in its order, noted that “patient is schizophrenic and

wandering into traffic.”

       On July 8, 2013, the court held a hearing on the State’s application for temporary

commitment for mental illness. It also heard the State’s application for order to administer

psychoactive medication. Dr. Daniel Villarreal, a board-certified psychiatrist with fifteen

years of experience, testified for the State. Dr. Villarreal explained that C.G.’s main

treating physician, Dr. Ramona Rogers, was ill and could not testify that day, but that he

was also one of C.G.’s treating doctors. Dr. Villarreal diagnosed C.G. with psychosis and



                                             2
schizophrenia. He stated that while C.G. had not displayed any overtly aggressive or

violent behavior while in treatment, she had been disorganized and paranoid. He testified

that, at the time of C.G.’s admission, she had been walking in traffic “to the point where

she was not making rational decisions” and was “endangering herself.” He further stated

that C.G. refused to follow Dr. Rogers’s treatment plan for her and was only partially

compliant with her medication therapy.               He stated that C.G. had been prescribed

“sedatives and some antipsychotics, but she would always change her mind, reduce the

dose, not take it, agree to take it, then reduce the dose again.” He acknowledged, though,

that she was attending therapy. Dr. Villarreal opined that, if C.G. was discharged from

inpatient treatment, “she will continue to suffer with delusions and some paranoia” and

could endanger herself again.

        C.G.’s mother, E.G., also testified.2 E.G. stated that her daughter was thirty-three

years old, lived at home with E.G., and had been diagnosed with schizophrenia

approximately three years prior to the incident at hand. E.G. stated that this was the

fourth time that her daughter had been admitted to a hospital to receive inpatient mental

health services. She testified that C.G. had stopped taking her medications in May of

2013. On June 26, 2013, the day that C.G. was taken into protective custody, E.G.

reported that C.G. was sleep-deprived and had not eaten in approximately three or four

days. C.G. apparently told E.G. that she was walking to the store for cigarettes. Later, a

police officer came to E.G.’s home to report that C.G. had been walking in traffic. E.G.

doubted this, because she knew her daughter to be a cautious walker. She also knew



        2 We use initials for appellant’s mother for the continued purpose of protecting C.G.’s privacy and
medical history.


                                                    3
that the road to the convenience store did not have a sidewalk, so her daughter had no

choice but to walk on the road. E.G. asked the court to let her daughter return home,

since now her daughter was “thinking normally.” E.G. stated that she would help her

daughter be compliant with her medications. E.G. also explained that the reason C.G.

refused to take some medications at the hospital was because they made her dizzy.

      C.G. testified on her own behalf. She explained that she used to study biology in

college and was a former paramedic.         However, when she was diagnosed with

schizophrenia, she became discouraged and quit school and her job. C.G. explained that

she walked to the store on June 26th to buy cigarettes. C.G. said that a man called the

police and reported that he witnessed her almost getting hit by a car, but that his

statement was not true. She said that she even spoke to this witness, who had been

watching her walk to the convenience store. She stated that the witness told her, “you’re

sick,” but she ignored him and went into the store. Later, she was apprehended by police

while inside the convenience store. She testified that a police officer questioned her and

took her in because she was allegedly “not responsive or thinking straight.”         C.G.

explained that she did not take all of her prescribed medications while in the hospital

because Dr. Rogers had warned her that some of the medicines could cause chest pains

or a heart attack, and C.G. was “not going to wait for [that] to happen.” Although C.G.

stopped taking her antipsychotics, she continued to take her blood pressure medication,

Metoprolol, and requested Ambien to help her sleep. She also took antibiotics and a

cough syrup when she caught a cold while in the hospital. C.G. said that she willingly

went to patient groups and only refused to take medicines that would give her side effects

or make her dizzy.



                                            4
        The court also considered the “Physician’s Certification of Medical Examination for

Temporary Commitment,” authored by C.G.’s treating psychiatrist, Dr. Rogers. In the

certification, Dr. Rogers opined that C.G. was likely to cause serious harm to herself. She

also wrote the following:

        She [C.G.] reports that I am “experimenting” with her with “trial and error.”
        She reports I give her the “runaround” about her health care. She reports I
        prescribed her specific medications in the past, which I did not. She reports
        her mother was giving her “spoiled” food[,] which is why she was out walking
        as above [in traffic].

        The probate court granted the State’s application for temporary commitment for

mental illness and application for order to administer psychoactive medication.3 C.G. then

filed this appeal.

                                        II. APPLICABLE LAW

        Section 574.034 of the Texas Health and Safety Code provides the authority for a

judge to grant inpatient or outpatient court-ordered mental health services. See TEX.

HEALTH & SAFETY CODE ANN. § 574.034 (West, Westlaw through 2013 3d C.S.). The

statute concerning inpatient services, which C.G. was ordered to undergo, provides as

follows:

        (a)     The judge may order a proposed patient to receive court-ordered
                temporary inpatient mental health services only if the judge or jury
                finds, from clear and convincing evidence, that:

                (1) the proposed patient is mentally ill; and

                (2) as a result of that mental illness the proposed patient:

                        (A) is likely to cause serious harm to himself;

                        (B) is likely to cause serious harm to others; or


        3  We note that C.G.’s brief only challenges the order for commitment; it does not challenge the
application to administer psychoactive medication.

                                                   5
                     (C) is:

                               (i)       suffering severe and abnormal             mental,
                                         emotional, or physical distress;

                               (ii)      experiencing substantial mental or physical
                                         deterioration of the proposed patient's ability to
                                         function independently, which is exhibited by the
                                         proposed patient's inability, except for reasons
                                         of indigence, to provide for the proposed
                                         patient's basic needs, including food, clothing,
                                         health, or safety; and

                               (iii)     unable to make a rational and informed decision
                                         as to whether or not to submit to treatment.
Id.

       To be clear and convincing under the statute, the evidence at the commitment

hearing must include expert testimony and evidence of a recent overt act or a continuing

pattern of behavior that confirms the likelihood of serious harm to the patient or others, or

that the patient’s ability to function will deteriorate. Id. § 574.034(d). An “overt act” can

include both physical acts and verbal statements. See State v. K.E.W., 315 S.W.3d 16,

22 (Tex. 2010). It must be objectively perceived and probative of a finding that serious

harm, either to the patient or to others, is probable if the person is not treated. Id. at 24.

                                       III. STANDARD OF REVIEW

       Clear and convincing evidence is “that measure or degree of proof which will

produce in the mind of the trier of fact a firm belief or conviction as to the truth of the

allegations sought to be established.”           K.E.W., 315 S.W.3d at 20 (quoting State v.

Addington, 588 S.W.2d 569, 570 (Tex. 1979)). “Evidence that merely exceeds a scintilla

is not legally sufficient when the burden of proof is clear and convincing.” Id. (citing In re

J.F.C., 96 S.W.3d 256, 264–65 (Tex. 2002)).




                                                   6
       In a legal sufficiency review where the burden of proof is clear and convincing

evidence, “a court should look at all the evidence in the light most favorable to the finding

to determine whether a reasonable trier of fact could have formed a firm belief or

conviction that its finding was true.” In re J.F.C., 96 S.W.3d at 266. “To give appropriate

deference to the factfinder's conclusions and the role of a court conducting a legal

sufficiency review, looking at the evidence in the light most favorable to the judgment

means that a reviewing court must assume that the factfinder resolved disputed facts in

favor of its finding if a reasonable factfinder could do so.” Id. “If, after conducting its legal

sufficiency review of the record evidence, a court determines that no reasonable factfinder

could form a firm belief or conviction that the matter that must be proven is true, then that

court must conclude that the evidence is legally insufficient.” Id.

       In a factual sufficiency review where the State must prove its claims with clear and

convincing evidence, “a court of appeals must give due consideration to evidence that the

factfinder could reasonably have found to be clear and convincing.” Id. (citing In re C.H.,

89 S.W.3d 17, 25 (Tex. 2002)). The inquiry must be whether a factfinder could reasonably

form a firm belief or conviction about the State’s allegations. See id. “A court of appeals

should consider whether disputed evidence is such that a reasonable factfinder could not

have resolved that disputed evidence in favor of its finding.” Id. “If, in light of the entire

record, the disputed evidence that a reasonable factfinder could not have credited in favor

of the finding is so significant that a factfinder could not reasonably have formed a firm

belief or conviction, then the evidence is factually insufficient.” Id. “A court of appeals

should detail in its opinion why it has concluded that a reasonable factfinder could not

have credited disputed evidence in favor of the finding.” Id.



                                               7
                                      IV. DISCUSSION

       By one issue, C.G. asserts that there was no evidence, or in the alternative, legally

and factually insufficient evidence, to support the judgment and order of commitment.

She also contends that the State failed to show a recent overt act or a continuing pattern

of behavior tending to confirm the likelihood of serious harm to C.G.

       In light of the evidentiary record, we disagree with C.G.’s contentions. Dr. Villarreal

testified at the hearing that C.G. had been admitted for treatment when she was found

wandering into traffic.    He confirmed C.G.’s medical diagnosis as psychosis and

schizophrenia. Dr. Villarreal stated that, although C.G. had not exhibited any violent

behavior while in temporary treatment, she was disorganized and paranoid. He also

testified that C.G. was only partially compliant with her prescribed pharmaceutical

therapy:    although she had been prescribed sedatives and some antipsychotic

medications, C.G. would either refuse to take her medications or reduce her

recommended dosages. Dr. Villarreal opined that C.G. would continue to suffer from

delusions and paranoia and could endanger herself again if she was not admitted for

inpatient treatment.

       Dr. Rogers’s certification report provided further evidence of C.G.’s paranoia. In

her report, Dr. Rogers set forth that C.G. accused Dr. Rogers of “experimenting” with her

health in a “trial and error” manner. C.G. also accused Dr. Rogers of prescribing specific

medications in the past, which the doctor had not. Finally, Dr. Rogers reported that C.G.

alleged her mother, E.G., fed her “spoiled” food, which was why she felt compelled to

leave home and walk in traffic.




                                              8
       C.G.’s mother, E.G., confirmed that her daughter had been diagnosed as

schizophrenic and had been admitted for treatment four times prior to this incident. She

stated that her daughter had stopped taking her medications approximately two months

prior to the incident which led to her inpatient admission, and that C.G. had not eaten or

slept in the four days prior to the incident. C.G. herself, while on the stand, admitted that

a total stranger had commented that she “was sick” at the convenience store, after

observing her behavior. She also testified that the police officer that apprehended her

told her she was “not responsive or thinking straight.” Finally, she admitted that she was

not fully compliant with her medication treatment, although she did voluntarily participate

in therapy.

       The evidence showed that the recent overt act of wandering in traffic could result

in serious harm. This harm could have been experienced by C.G., if she was injured by

a car, or by others, if pedestrians or drivers were distracted by C.G.’s erratic behavior.

Further, C.G.’s continuing pattern of not eating, sleeping, or taking her medications

properly could also indicate the likelihood of serious harm. See TEX. HEALTH & SAFETY

CODE ANN. § 574.034(d). Viewing all of the evidence in the light most favorable to the

finding, we conclude that a reasonable trier of fact could have formed a firm belief or

conviction that C.G. should be committed for inpatient treatment. See In re J.F.C., 96
S.W.3d at 266. Accordingly, the evidence to support the judgment was legally sufficient.

See id. Further, we also find that there was factually sufficient evidence to support the

order for commitment because a factfinder could reasonably form a firm belief or

conviction about the State’s allegations. Id.; see also In re C.H., 89 S.W.3d at 25. We

overrule this issue. And, because we have found the evidence to be both legally and



                                             9
factually sufficient to sustain the judgment, C.G.’s contention that there was no evidence

to support the judgment is also overruled.

                                    V. CONCLUSION

      We affirm the trial court’s judgment.



                                                       __________________________
                                                       GINA BENAVIDES,
                                                       Justice

Delivered and filed the
19th day of June, 2014.




                                              10